Name: Twentieth Commission Directive 78/58/EEC of 7 December 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs
 Type: Directive
 Subject Matter: nan
 Date Published: 1978-01-24

 Avis juridique important|31978L0058Twentieth Commission Directive 78/58/EEC of 7 December 1977 amending the Annexes to Council Directive 70/524/EEC concerning additives in feedingstuffs Official Journal L 018 , 24/01/1978 P. 0007 - 0011 Greek special edition: Chapter 03 Volume 19 P. 0262 ****( 1 ) OJ NO L 270 , 14 . 12 . 1970 , P . 1 . ( 2 ) OJ NO L 207 , 13 . 8 . 1977 , P . 53 . 20TH COMMISSION DIRECTIVE OF 7 DECEMBER 1977 AMENDING THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 78/58/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/524/EEC OF 23 NOVEMBER 1970 CONCERNING ADDITIVES IN FEEDINGSTUFFS ( 1 ), AS LAST AMENDED BY 19TH COMMISSION DIRECTIVE 77/512/EEC ( 2 ), AND IN PARTICULAR ARTICLE 6 THEREOF , WHEREAS THE ABOVEMENTIONED DIRECTIVE PROVIDES FOR THE CONTENT OF THE ANNEXES TO BE SUBJECT TO CONSTANT REVISION IN THE LIGHT OF THE DEVELOPMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE ; WHEREAS THE COCCIDIOSTAT BUQUINOLATE LISTED IN ANNEX I IS NO LONGER USED IN THE COMMUNITY FOR ANIMAL FEEDING ; WHEREAS , IT SHOULD THEREFORE BE DELETED ; WHEREAS IT APPEARS NECESSARY TO SPECIFY THE CHEMICAL NOMENCLATURE OF THE EMULSIFIER POLYGLYCEROL ALKYLETHER AND TO CORRECT CERTAIN NUMBERING ERRORS IN THE FRENCH , DANISH AND GERMAN VERSIONS AND AN OMISSION IN ANNEX I CONCERNING CERTAIN PRESERVATIVES ; WHEREAS THE EMULSIFIER PANTASODIUM TRIPHOSPHATE , ALREADY AUTHORIZED FOR HUMAN NUTRITION , AND ALSO THE STABILIZER PROPANE 1,2-DIOL AND THE PRESERVATIVES SODIUM BISULPHITE AND SODIUM METABISULPHITE , HITHERTO LISTED IN ANNEX II , HAVE BEEN WIDELY TESTED IN SEVERAL MEMBER STATES ; WHEREAS THESE SHOULD BE PERMITTED , UNDER CERTAIN CONDITIONS , AT COMMUNITY LEVEL ; WHEREAS THE USE OF CERTAIN ANTIBIOTICS , COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES , EMULSIFIERS , STABILIZERS , PRESERVATIVES AND NON-PROTEIN NITROGENOUS COMPOUNDS , AND ALSO THE USE OF A TRACE ELEMENT , A COLOURING MATTER , A GROWTH PROMOTER AND AN ANTIOXIDANT , LISTED IN ANNEX II , REQUIRE ADDITIONAL EXAMINATION ; WHEREAS IT IS THEREFORE DESIRABLE TO EXTEND THEIR PERIOD OF AUTHORIZATION ; WHEREAS , IN ADDITION , IT IS NECESSARY TO RESTRICT THE CONDITIONS OF USE OF THE COCCIDIOSTAT NICARBAZINE , LISTED IN ANNEX II , WITHOUT SPECIFIC CONDITIONS ; WHEREAS , FINALLY , IT IS DESIRABLE TO STANDARDIZE THE CHEMICAL NOMENCLATURE OF THE STABILIZER 1,2-PROPYLENEGLYCOL AND TO CORRECT IN THE ENGLISH VERSION THE INCORRECT NAME OF THE PRESERVATIVE MALIC ACID ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR FEEDINGSTUFFS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE ANNEXES TO COUNCIL DIRECTIVE 70/524/EEC ARE AMENDED AS PROVIDED IN THE FOLLOWING ARTICLES . ARTICLE 2 IN ANNEX I , 1 . IN PART D ' COCCIDIOSTATS AND OTHER MEDICINAL SUBSTANCES ' , EEC ITEM NO E 753 ' BUQUINOLATE ' IS DELETED ;